 



EXHIBIT 10(e)

THE SHERWIN-WILLIAMS COMPANY 2005
DEFERRED COMPENSATION SAVINGS AND PENSION EQUALIZATION PLAN

          The Sherwin-Williams Company, an Ohio corporation (the “Company”),
hereby establishes this 2005 Deferred Compensation Savings and Pension
Equalization Plan (the “Plan”), effective January 1, 2005, for the purpose of
attracting high quality executives and promoting in its key executives increased
efficiency and an interest in the successful operation of the Company. This Plan
is intended to supplement benefits provided under the Company’s qualified plans
for a select group of management or highly compensated employees by accepting
contributions which may not be placed in the qualified plans because of
limitations imposed by one or more of Sections 401(a)(17), 401(k), 401(m),
402(g), 403(b), 408(k) or 415or any other limitation on contributions or
benefits in the Internal Revenue Code.

ARTICLE 1

Definitions



1.1   Account shall mean the account or accounts established for a particular
Participant pursuant to Article 3 of the Plan.



1.2   Administrator shall mean the person or persons appointed by the Board of
Directors of the Company to administer the Plan pursuant to Article 11 of the
Plan.



1.3   Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 10 of the Plan.



1.4   Company shall mean The Sherwin-Williams Company.



1.5   Company Match Contributions shall mean matching contributions credited by
the Company to a Participant’s Account pursuant to Section 2.3 of the Plan.



1.6   Company Makeup Contributions shall mean makeup contributions credited by
the Company to a Participant’s Account pursuant to Section 2.4 of the Plan.



1.7   Compensation shall mean the Participant’s total reportable compensation
including incentive and discretionary bonuses and including or excluding such
other items of compensation as the Administrator may, in its sole
nondiscriminatory discretion, determine, before reductions for contributions to
or deferrals under any qualified retirement or pension plans or welfare benefit
plans sponsored by the Company and without regard to any Statutory Limitations.



1.8   Crediting Rate shall mean the notional gains and losses credited on the
Participant’s Account balance which are based on the Participant’s choice among
the investment alternatives made available by the Administrator pursuant to
Article 3 of the Plan.



1.9   Disability shall have the same definition given to such term under the
Qualified SEPIP.



1.10   Eligible Executive shall mean any management employee of the Company, its
subsidiaries or affiliates as may be designated by the Administrator to be
eligible to participate in the Plan, except any management employee who is an
Excluded Executive.



1.11   ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended.



1.12   Excluded Executive shall mean any management employee of the Company, its
subsidiaries or affiliates who would otherwise be an Eligible Executive and who
was, as of November 1, 2003, less than sixty (60) years of age

1



--------------------------------------------------------------------------------



 



and is either: (i) an Executive Officer (as such term is defined in the
Securities Exchange Act of 1934), (ii) the President or General Manager of an
operating division of the Company, or (iii) a management employee of the
Company, its subsidiaries or affiliates who would otherwise be an Eligible
Executive but has been specifically designated by the Company as an Excluded
Executive. In no event shall any individual who has at any time been an Excluded
Executive be or be considered to be an Eligible Executive for purposes of
eligibility to participate in, make deferrals to or accrue a benefit under the
Plan.



1.13   Financial Hardship shall mean the Participant’s or the Participant’s
dependent’s (as defined in Section 152(a) of the Internal Revenue Code) sudden
and unexpected illness or accident, the Participant’s sudden and unexpected
property casualty loss, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, which is not covered by insurance and may not be relieved by
cessation of Plan deferrals or by the liquidation of the Participant’s assets
provided that such liquidation would not cause a severe Financial Hardship, and
which is determined to qualify as a Financial Hardship by the Administrator.
Cash needs arising from foreseeable events such as the purchase of a residence
or education expenses for children shall not, alone, be considered a Financial
Hardship.



1.14   Participant shall mean an Eligible Executive who has either elected to
participate in the Plan by completing a Participant Election Form or has
received a Company Contribution pursuant to Article 2 of the Plan.



1.15   Participant Election Form shall mean the agreement, in a form acceptable
to the Administrator, to make a deferral submitted by the Participant to the
Administrator on a timely basis pursuant to Article 2 of the Plan. The
Participant Election Form may take the form of an electronic communication
followed by appropriate written confirmation from the Administrator according to
specifications established by the Administrator.



1.16   Plan Year shall mean the calendar year, except that the first Plan Year
shall begin on the effective date of the Plan and end December 31, 2002.



1.17   Qualified Plans shall mean the Qualified PIP, Qualified SEPIP and the
Qualified SPP.



1.18   Qualified PIP shall mean The Sherwin-Williams Company Salaried Employees’
Revised Pension Investment Plan, as it may be amended from time to time.



1.19   Qualified SEPIP shall mean The Sherwin-Williams Company Salaried
Employees’ Pension Investment Plan, as it may be amended from time to time.



1.20   Qualified SPP shall mean The Sherwin-Williams Company Employee Stock
Purchase and Savings Plan, as it may be amended from time to time.



1.21   Retirement shall mean Termination of Employment on or after the
Retirement Eligibility Date.



1.22   Retirement Eligibility Date shall mean the date on which the Participant
attains age fifty-five (55).



1.23   Settlement Date shall mean the date by which a lump sum payment shall be
made or the date by which installment payments shall commence. Unless otherwise
specified, the Settlement Date shall be no later than ninety (90) days following
the occurrence of the event triggering the payout unless the Participant elects
to defer the Settlement Date, at the time and in a form specified by the
Administrator, until the last day of January of the Plan Year following the year
in which the event triggering the payout occurs. In the case of death, the event
triggering payout shall be deemed to occur upon the date the Administrator is
provided with the documentation reasonably necessary to establish the fact of
the Participant’s death. Notwithstanding the foregoing, with respect to any
Participant who is a Specified Employee, the Settlement Date shall be a date
which is no less than six (6) months from the Participant’s Termination of
Employment.



1.24   Specified Employee shall mean a Participant who is a “Key Employee” as
defined pursuant to Internal Revenue Code Section 416.

2



--------------------------------------------------------------------------------



 



1.25   Statutory Limitations shall mean any statutory or regulatory limitations
imposed by one or more of Sections 401(a)(17), 401(k), 401(m), 402(g), 403(b),
408(k) or 415 or any other limitation on contributions or benefits in the
Internal Revenue Code The impact of such limits on the Participant for purposes
of this Plan shall be determined by the Administrator based upon reasonable
estimates and shall be final and binding as of the date the Company Contribution
is credited to the Participant’s Account. No subsequent adjustments shall be
made to increase Company Contribution under this Plan as a result of any
adjustments ultimately required under the Qualified Plans due to actual employee
contributions or other factors.



1.26   Termination of Employment shall mean the date of the cessation of the
Participant’s employment with the Company for any reason whatsoever, whether
voluntary or involuntary, including as a result of the Participant’s Retirement
or death, or to the extent provided in Article 6 of the Plan, Disability.



1.27   Valuation Date shall mean the date through which earnings are credited
and shall, if a business day, be the date on which the payout or other event
triggering the valuation occurs; or if not a business day, the next succeeding
business day.

ARTICLE 2

Participation



2.1   Elective Deferral. Each Plan Year an Eligible Executive may elect to defer
any whole percentage up to six percent (6%) of Compensation earned by the
Eligible Executive during the Plan Year; provided, however, that the sum of
(i) the Eligible Executive’s “Salary Reduction Contributions” made pursuant to
the Qualified SPP and (ii) the Eligible Executive’s elective deferrals pursuant
to this Section 2.1, shall not exceed six percent (6%) of the Eligible
Executive’s Compensation.



2.2   Participant Election Form. In order to make a deferral, an Eligible
Executive must submit a Participant Election Form to the Administrator during
the enrollment period established by the Administrator prior to the beginning of
the period to which the deferred amounts relate or are determined, except that
with respect to the first Plan Year, the Participant shall submit a Participant
Election Form within thirty (30) days of adoption of the Plan by the Board of
Directors of the Company. Any such election shall be effective as of the first
business day of the calendar month immediately following the end of such thirty
(30) day election period. The Administrator may establish a special enrollment
period, not to exceed thirty (30) days, for Eligible Executives hired during a
Plan Year to allow deferrals of amounts earned during the balance of such Plan
Year after such enrollment period. The Participant shall be required to submit a
new Participant Election Form on a timely basis in order to change the
Participant’s deferral election for a subsequent Plan Year. An Election Form to
change deferral elections shall be considered timely if submitted during a
period prescribed by the Administrator and, in the case of a change to the
timing or form of distribution, such Election Form must be submitted at least
twelve (12) months prior to the intended effective date of such change, and the
change in the distribution date must defer payment for at least an additional
five (5) years. If no Participant Election Form is filed during the prescribed
enrollment period, the Participant’s election for the prior Plan Year shall
continue in force for the next Plan Year.



2.3   Qualified SPP Match Contribution. The Company shall make Company Match
Contribution to this Plan on behalf of the Participant for each Plan Year in
which the Participant makes a deferral under this Plan which shall be equal to
the match the Participant would have received under the Qualified SPP had the
amount deferred under this Plan been deferred under the Qualified SPP without
regard to any Statutory Limitations and without regard to the applicable dollar
limit under Section 402(g)(1) of the Internal Revenue Code. The Company Match
Contribution shall be reduced by the amount of Company contributions actually
credited to the Participant under the Qualified SPP for such Plan Year.



2.4   Qualified PIP or Qualified SEPIP Makeup Contribution. The Company shall
make a Company Makeup Contribution to this Plan on behalf of the Participant for
each Plan Year whether or not the Participant makes a

3



--------------------------------------------------------------------------------



 



deferral under this Plan. The Qualified PIP or Qualified SEPIP Makeup
Contribution shall equal the total Company contributions that would have been
made to Qualified PIP or Qualified SEPIP, as applicable, on behalf of the
Participant without regard to deferrals made under this Plan and absent any
Statutory Limitations. The Qualified PIP or Qualified SEPIP Makeup Contribution
shall be reduced by the amount of Company contributions actually credited to the
Participant under Qualified PIP or Qualified SEPIP for such Plan Year



2.5   Crediting of Accrued Benefit. To the extent a Participant accrues a
benefit pursuant to the final average pay formula applicable to certain
participants covered by Appendix B of the Qualified SEPIP, such Participant
shall be entitled to a benefit hereunder equal to the total accrued benefit the
Participant would have been entitled to receive based upon such formula absent
any Statutory Limitations, reduced by the amount of benefits actually payable
from the Qualified SEPIP pursuant to the formula specified in Appendix B
thereof.

ARTICLE 3

Accounts



3.1   Participant Accounts. Solely for recordkeeping purposes an Account shall
be maintained for each Participant and shall be credited with the Participant’s
deferrals at the time such amounts would otherwise have been paid to the
Participant. Company Match Contributions and Company Makeup Contributions shall
be credited to the applicable Participant’s Account on or before the
January 31st of the Plan Year following the Plan Year in which the deferrals are
earned. Accounts shall be deemed to be credited with notional gains or losses as
provided in Section 3.2 from the date amounts are credited to the Account
through the Valuation Date. Amounts credited to a Participant’s Account shall be
fully vested at all times.



3.2   Crediting Rate. The Crediting Rate on amounts in a Participant’s Account
shall be based on the Participant’s choice among the investment alternatives
made available from time to time by the Administrator. The Administrator shall
establish a procedure by which a Participant may elect to have the Crediting
Rate based on one or more investment alternatives and by which the Participant
may change investment elections at least quarterly. The Administrator may
provide only one investment option for a particular class of contributions and
may establish a separate subaccount for such contributions which shall be paid
out at the same time and under the same circumstances as the Participant
Account. The Participant’s Account balance shall reflect the investments
selected by the Participant. If an investment selected by a Participant sustains
a loss, the Participant’s Account shall be reduced to reflect such loss. The
Participant’s choice among investments shall be solely for purposes of
calculation of the Crediting Rate. If the Participant fails to elect an
investment alternative the Crediting Rate shall be based on the investment
alternative selected for this purpose by the Administrator. The Company shall
have no obligation to set aside or invest funds as directed by the Participant
and, if the Company elects to invest funds as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor of the Company. During payout, the Participant’s
Account shall continue to be credited at the Crediting Rate selected by the
Participant from among the investment alternatives or rates made available by
the Administrator for such purpose. Installment payments shall be recalculated
annually by dividing the account balance by the number of payments remaining
without regard to anticipated earnings or in any other reasonable manner as may
be determined from time to time by the Administrator.



3.3   Statement of Accounts. The Administrator shall provide each Participant
with statements at least annually setting forth the Participant’s Account
balance as of the end of each Plan Year.

ARTICLE 4

Benefits



4.1   Retirement Benefits Attributable to Account. In the event of the
Participant’s Retirement, the Participant shall be entitled to receive an amount
equal to the total balance of the Participant’s Account credited with notional

4



--------------------------------------------------------------------------------



 



earnings as provided in Article 3 through the Valuation Date. The benefits shall
be paid in a single lump sum on the Settlement Date following Retirement unless
the Participant makes a timely election to have the benefits paid in
substantially level annual installments over a specified period of not more than
fifteen (15) years. Payments shall begin on the Settlement Date following
Retirement. An Election Form to change the form of benefit payout shall be
considered timely if submitted during a period prescribed by the Administrator,
which period cannot be less than twelve (12) months prior to the intended
effective date of such change. Any change in the distribution date must defer
payment for at least an additional five (5) years.



4.2   Retirement Benefits Attributable to Accrued Benefit. Notwithstanding
anything herein to the contrary, a Participant or his Beneficiary shall receive
a distribution of his accrued benefit credited pursuant to Section 2.6 hereof
only at the same time, in the same manner and form as such benefits accrued
pursuant to Appendix B of Qualified SEPIP are paid from Qualified SEPIP.



4.3   Termination Benefit. Upon Termination of Employment other than by reason
of Retirement or death, the Company shall pay to the Participant a termination
benefit equal to the balance on Termination of Employment of the Participant’s
Account credited with notional earnings as provided in Article 3 through the
Valuation Date. The termination benefits shall be paid in a single lump sum on
the Settlement Date following Termination of Employment.



4.4   Small Benefit Exception. Notwithstanding the foregoing, in the event the
sum of all benefits payable to the Participant hereunder is less than or equal
to Twenty Five Thousand and 00/100 Dollars ($25,000.00), the Company may, in its
sole discretion, elect to pay such benefits in a single lump sum payable as soon
as administratively practicable following the event triggering payout.

ARTICLE 5

Death Benefits



5.1   Survivor Benefit Before Benefits Commence. If the Participant dies prior
to commencement of benefits under Article 4, the Company shall pay to the
Participant’s Beneficiary a death benefit equal to the total balance of the
Participant’s Account as of the date of the Participant’s death credited with
notional earnings as provided in Article 3 through the Valuation Date. The death
benefit shall be paid in the same form elected for the Retirement benefit under
Section 4.1 and shall commence on the Settlement Date However, the Administrator
may, in its complete discretion, agree to an alternative form of payment if
requested by the Beneficiary prior to the Settlement Date.



5.2   Survivor Benefit After Benefits Commence. If the Participant dies after
benefits have commenced under Article 4, the Company shall pay to the
Participant’s Beneficiary an amount equal to the remaining benefits payable to
the Participant under the Plan over the same period such benefits would have
been paid to the Participant. However, the Administrator may, in its complete
discretion, agree to an alternative form of payment if requested by the
Beneficiary prior to the Settlement Date upon which the first payment to the
Beneficiary is to be made following the Participant’s death.



5.3   Small Benefit Exception. Notwithstanding the foregoing, in the event the
sum of all benefits payable to a Beneficiary is less than or equal to Twenty
Five Thousand and 00/100 Dollars ($25,000.00), the Company may, in its sole
discretion, elect to pay such benefits in a single lump sum payable as soon as
administratively practicable following the event triggering payout.

5



--------------------------------------------------------------------------------



 



ARTICLE 6

Disability

In the event of Disability, deferral elections shall cease and for purposes of
calculating benefits under the Plan, Disability shall be treated as a Retirement
entitling the Participant to receive the benefits provided under Article 4.1 of
the Plan. The Disability benefits shall commence on the Settlement Date
following Termination of Employment by reason of Disability.

ARTICLE 7

Financial Hardship Distribution

Upon a finding that the Participant (or, after the Participant’s death, a
Beneficiary) has suffered a Financial Hardship, the Administrator may in its
sole discretion, accelerate distributions of benefits, in whole or in part, or
approve reduction or cessation of current deferrals under the Plan in the amount
reasonably necessary to alleviate such Financial Hardship. In no event shall any
amounts, or the present value thereof, accrued pursuant to Section 2.6 hereof,
be available to a Financial Hardship Distribution.

ARTICLE 8

Amendment and Termination of Plan

The Company may, at any time, amend or terminate the Plan, except that no such
amendment or termination may reduce a Participant’s Account balance. If the
Company terminates the Plan, the date of such termination shall be treated as a
Termination of Employment for the purpose of calculating Plan benefits and the
Company shall pay to each Participant the benefits such Participant would be
entitled to receive under Article 4 of the Plan except that such termination
benefits shall be paid in a single lump sum payable as soon as practicable
following the date on which termination of the Plan occurs.

ARTICLE 9

Beneficiaries



9.1   Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.



9.2   Revision of Designation. The submission of a new Beneficiary designation
shall cancel all prior Beneficiary designations. Any finalized divorce or
marriage (other than a common law marriage) of a Participant subsequent to the
date of a Beneficiary designation shall revoke such designation, unless in the
case of divorce the previous spouse was not designated as Beneficiary and unless
in the case of marriage the Participant’s new spouse has previously been
designated as Beneficiary.



9.3   Successor Beneficiary. If the primary Beneficiary dies prior to complete
distribution of the benefits provided in Article 5, the remaining Account
balance shall be paid to the contingent Beneficiary elected by the Participant
in the form of a lump sum payable no later than the last day of the month
following the month in which the primary Beneficiary’s death is established.

6



--------------------------------------------------------------------------------



 



9.4   Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administrator
shall direct the distribution of such benefits to the relevant estate.

ARTICLE 10

Administration/Claims Procedures



10.1   Administration. The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Plan, (ii) to decide any and all matters arising hereunder (including the right
to remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations necessary or advisable for
the administration of the Plan, including determinations regarding eligibility
for benefits payable under the Plan. All interpretations of the Administrator
with respect to any matter hereunder shall be final, conclusive and binding on
all persons affected thereby. No member of the Administrator shall be liable for
any determination, decision, or action made in good faith with respect to the
Plan. The Company will indemnify and hold harmless the members of the
Administrator from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.



10.2   Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount thereof, and the basis for claiming entitlement to
such benefit. The Administrator shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim. The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety
(90) day period. If additional information is necessary to make a determination
on a claim, the claimant shall be advised of the need for such additional
information within forty-five (45) days after the date of the claim. The
claimant shall have up to one hundred and eighty (180) days to supplement the
claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim.



10.3   Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrator and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty
(120) days after receipt of the claimant’s request for review. The decision on
review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of the Plan on which the decision is based.

7



--------------------------------------------------------------------------------



 



ARTICLE 11

Change of Control

In the event of a Change of Control, the amounts to which Participants are
entitled under this Plan shall be immediately distributed in a lump sum cash
payment to Participants. For purposes of this Plan, a Change of Control shall be
deemed to have occurred if:



  (i)   Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) who or that, together with all Affiliates and Associates of such
person, is the Beneficial Owner of ten percent (10%) or more of the shares of
Common Stock of the Company then outstanding, except :



  (A)   the Company;     (B)   any of the Company’s subsidiaries in which a
majority of the voting power of the equity securities or equity interests of
such subsidiary is owned, directly or indirectly, by the Company;     (C)   any
employee benefit or stock ownership plan of the Company or any trustee or
fiduciary with respect to such a plan acting in such capacity; or     (D)   any
such person who has reported or may, pursuant to Rule 13d-1(b)(1) of the General
Rules and Regulations under the Exchange Act, report such ownership (but only as
long as such person is the Beneficial Owner of less than fifteen percent (15%)
of the shares of Common Stock then outstanding) on Schedule 13G (or any
comparable or successor report) under the Exchange Act.

Notwithstanding the foregoing: (1) no person shall become the Beneficial Owner
of ten percent (10%) or more (fifteen percent (15%) or more in the case of any
person identified in clause (D) above) solely as the result of an acquisition of
Common Stock by the Company that, by reducing the number of shares outstanding,
increases the proportionate number of shares beneficially owned by such person
to ten percent (10%) or more (fifteen percent (15%) or more in the case of any
person identified in clause (D) above) of the shares of Common Stock then
outstanding; provided, however, that if a person becomes the Beneficial Owner of
ten percent (10%) or more (fifteen percent (15%) or more in the case of any
person identified in clause (D) above) of the shares of Common Stock solely by
reason of purchases of Common Stock by the Company and shall, after such
purchases by the Company, become the Beneficial Owner of any additional shares
of Common Stock which has the effect of increasing such person’s percentage
ownership of the then-outstanding shares of Common Stock by any means
whatsoever, then such person shall be deemed to have triggered a Change of
Control; and (2) if the Board of Directors determines that a person who would
otherwise be the Beneficial Owner of ten percent (10%) or more (fifteen percent
(15%) or more in the case of any person identified in clause (D) above) of the
shares of Common Stock has become such inadvertently (including, without
limitation, because (i) such person was unaware that it Beneficially Owned ten
percent (10%) or more (fifteen percent (15%) or more in the case of any person
identified in clause (D) above) of the shares of Common Stock or (ii) such
person was aware of the extent of such beneficial ownership but such person
acquired beneficial ownership of such shares of Common Stock without the
intention to change or influence the control of the Company) and such person
divests itself as promptly as practicable of a sufficient number of shares of
Common Stock so that such person would no longer be the Beneficial Owner of ten
percent (10%) or more (fifteen percent (15%) or more in the case of any person
identified in clause (D) above), then such person shall not be deemed to be, or
have been, the Beneficial Owner of ten percent (10%) or more (fifteen percent
(15%) or more in the case of any person identified in clause (D) above) of the
shares of Common Stock, and no Change of Control shall be deemed to have
occurred.



  (ii)   During any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company and
any new director (other than a director initially elected or nominated as a
director as a result of an actual or threatened election contest with

8



--------------------------------------------------------------------------------



 



respect to directors or any other actual or threatened solicitation of proxies
by or on behalf of such director) whose election by the Board of Directors or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof.



  (iii)   There shall be consummated any consolidation, merger or other
combination of the Company with any other person or entity other than:



  (A)   a consolidation, merger or other combination which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty-one percent
(51%) of the combined voting power of the voting securities of the Company or
such surviving entity outstanding immediately after such consolidation, merger
or other combination; or     (B)   a consolidation, merger or other combination
effected to implement a recapitalization and/or reorganization of the Company
(or similar transaction), or any other consolidation, merger or other
combination of the Company, which results in no person (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), together with all Affiliates
and Associates of such person, becoming the Beneficial Owner of ten percent
(10%) or more (fifteen percent (15%) or more in the case of any person
identified in Section 1(c)(i)(D)) of the combined voting power of the Company’s
then outstanding securities.



  (iv)   There shall be consummated any sale, lease, assignment, exchange,
transfer or other disposition (in one transaction or a series of related
transactions) of fifty percent (50%) or more of the assets or earning power of
the Company (including, without limitation, any such sale, lease, assignment,
exchange, transfer or other disposition effected to implement a recapitalization
and/or reorganization of the Company (or similar transaction)) which results in
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act), together with all Affiliates and Associates of such person, owning a
proportionate share of such assets or earning power greater than the
proportionate share of the voting power of the Company that such person,
together with all Affiliates and Associates of such person, owned immediately
prior to any such sale, lease, assignment, exchange, transfer or other
disposition.     (v)   The shareholders of the Company approve a plan of
complete liquidation of the Company.



For purposes of this Article 12, a person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
hereinafter “Exchange Act”) shall be deemed the “Beneficial Owner” of and shall
be deemed to “beneficially own” any securities:



  (i)   which such person or any of such person’s “Affiliates” or “Associates”
(as such terms are defined in Rule 12b-2, as in effect on April 23, 1997, of the
General Rules and under the Exchange Act) is considered to be a “beneficial
owner” under Rule 13d-3 of the General Rules and Regulations under the Exchange
Act, as in effect on April 23, 1997;     (ii)   which such person or any of such
person’s Affiliates or Associates, directly or indirectly, has or shares the
right to acquire, hold, vote (except pursuant to a revocable proxy as described
in the proviso to this Section 1(b)) or dispose of such securities (whether any
such right is exercisable immediately or only after the passage of time)
pursuant to any agreement, arrangement or understanding (whether or not in
writing), or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a person shall not be
deemed to be the Beneficial Owner of, or to beneficially own, securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
person or any of such person’s Affiliates or Associates until such tendered
securities are accepted for purchase or exchange; or     (iii)   which are
beneficially owned, directly or indirectly, by any other person (or any
Affiliate or Associate of such other person) with which such person (or any of
such person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), with respect to acquiring, holding,
voting (except as described in the proviso to this Section 1(b)) or disposing of
any securities of the Company;

9



--------------------------------------------------------------------------------



 



provided, however, that a person shall not be deemed the Beneficial Owner of,
nor to beneficially own, any security if such person has the right to vote such
security pursuant to an agreement, arrangement or understanding which (I) arises
solely from a revocable proxy given to such person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Exchange Act, and (II) is not also then
reportable on Schedule 13D (or any comparable or successor report) under the
Exchange Act; and provided, further, that nothing in this Section 1(b) shall
cause a person engaged in business as an underwriter of securities to be the
Beneficial Owner of, or to beneficially own, any securities acquired through
such person’s participation in good faith in a firm commitment underwriting
until the expiration of forty (40) days after the date of such acquisition or
such later date as the Board of Directors may determine in any specific case.

ARTICLE 12

Conditions Related to Benefits



12.1   Nonassignability. No amount payable to a Participant or Beneficiary under
the Plan will be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process
by a Participant or Beneficiary, and any attempt to do so will be void; nor will
any benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. However,
(i) the withholding of taxes from Plan benefit payments, (ii) the recovery by
the Plan of overpayment of benefits previously made to a Participant, or
(iii) the direct deposit of benefit payments to an account in a banking
institution (if not actually part of an arrangement constituting an assignment
or alienation) shall not be construed as an assignment or alienation.



12.2   No Right to Company Assets. The benefits paid under the Plan shall be
paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder and the Plan constitutes a mere promise by the Company to
make benefit payments in the future.

10



--------------------------------------------------------------------------------



 



12.3   Protective Provisions. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Administrator in order to
facilitate the payment of benefits hereunder, and taking such other actions as
may be requested by the Administrator. If the Participant refuses to so
cooperate, the Company shall have no further obligation to the Participant under
the Plan.



12.4   Section 16b Eligible Executives. In the event any Eligible Executive
subject to Rule 16b issued under the Securities Exchange Act of 1934 (or any
successor rule to the same effect) has, at any time, a Crediting Rate based upon
an investment alternative consisting of or the value of which is determined
based upon the value of the Company’s common stock or any security into which
such common stock may be changed by reason of: (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company; (b) any merger, consolidation, separation,
reorganization or partial or complete liquidation; or (c) any other corporate
transaction or event having an effect similar to the foregoing,, unless the
transaction is otherwise exempt under Rule 16b-3, no transaction with respect to
the portion of the Participant’s Account attributable to such investment
alternative shall be permitted pursuant to this Plan until a date which is not
less than six (6) months and one (1) day from the date on which the investment
alternative was selected or transferred within the Participant’s Account.



12.5   Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements and Social Security, Medicare or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Company may provide, at its discretion, for such withholding and
tax payments as may be required, including, without limitation, by the reduction
of other amounts payable to the Participant.



12.6   Assumptions and Methodology. The Administrator shall establish the
actuarial assumptions and method of calculation used in determining the present
or future value of benefits, earnings, payments, fees, expenses or any other
amounts required to be calculated under the terms of the Plan. The Administrator
shall also establish reasonable procedures regarding the form and timing of
installment payments. Such assumptions and methodology shall be outlined in
detail in procedures established by the Administrator and made available to
Participants and may be changed from time to time by the Administrator.



12.7   Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan. Neither the establishment
of the Plan or Trust or any modification thereof, or the creation of any fund or
account, or the payment of any benefits shall be construed as giving to any
Participant or other person any legal or equitable right against the Company or
any officer or employee thereof, except as provided by law or by any Plan
provision. The amounts in the Accounts shall remain the sole property of the
Company unless and until required to be distributed in accordance with the
provisions of the Plan, and shall not constitute a trust or be deemed to be held
in trust for the benefit of any Participant or Beneficiary hereunder or their
personal representative. The Company does not in any way guarantee the trust or
any Participant’s benefit from loss or depreciation. In no event shall the
Company’s employees, officers, directors or stockholders be liable to any person
on account of any claim arising by reason of the provisions of the Plan or of
any instrument or instruments implementing its provisions, or for the failure of
any Participant, Beneficiary or other person to be entitled to any particular
tax consequences with respect to the Plan, the trust(s) or any contribution
thereto or distribution therefrom.

ARTICLE 13

Miscellaneous

11



--------------------------------------------------------------------------------



 



13.1   Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.



13.2   Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company.



13.3   Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.



13.4   Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.



13.5   Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.



13.6   Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.



13.7   Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by first class mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Administrator, and in the case of the Participant, to the last known address
of the Participant indicated on the employment records of the Company. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Administrator.



13.8   Errors in Benefit Statement or Distributions. In the event an error is
made in a benefit statement, such error shall be corrected on the next benefit
statement following the date such error is discovered. In the event of an error
in a distribution, the Participant’s Account shall, immediately upon the
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Account is
insufficient to cover an erroneous overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other employee compensation benefit arrangements, as allowed by law)
to recoup the amount of such overpayment(s).



13.9   ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.



13.10   Applicable Law. In the event any provision of, or legal issue relating
to, this Plan is not fully preempted by ERISA, such issue or provision shall be
governed by the laws of the State of Ohio.



13.11   Effect of Legislative or Regulatory Changes. Notwithstanding anything in
this Plan to the contrary, in the event of the enactment of any legislation or
regulations which, in the sole discretion of the Company, have an unfavorable
impact on the Company and/or Participants, the Company shall have the unilateral
right to amend the Plan in whatever manner it deems appropriate to mitigate the
effects of such legislation or regulations, without the necessity of obtaining
further Board approval.

12



--------------------------------------------------------------------------------



 



13.12   Effect of IRS Determination. Notwithstanding anything in this Plan to
the contrary, in the event the Internal Revenue Service rules unfavorably as to
the tax consequences of deferrals made under this Plan for any Plan Year, the
Board may take any such action as it deems necessary or appropriate, including
action to restore Participants to substantially the same position they would
have enjoyed had this Plan not been effective for such Plan Year.

                         IN WITNESS WHEREOF, the Company has caused this Plan to
be executed this 20th day of July, 2005.

              THE SHERWIN-WILLIAMS COMPANY
 
       
 
  By   /s/
 
       
 
       
 
  Its    
 
       

13